Lamar, J.
If one should openly enter and remain in a car With no intent to pay his fare, he would not be guilty under the provisions of the act of December 21, 1897. (Van Epps Code-Supplement, § 6662.) Or if he should conceal himself in a car for some purpose other than that of avoiding the payment of his fare, he would not be guilty thereunder. But if he should conceal himself on a train, or in a car, for the purpose of avoiding the payment of fare, he would be guilty of “ attempting to steal ” a ride, if removed before the journey began; or of “ stealing a ride,” if not discovered until after the journey had actually begun. The accusation charged the defendant with a “ misdemeanor,” in that he did “falsely and fraudulently conceal himself from the conductor and train authorities, by hiding in a box-car . . upon a train of the Georgia Southern & Florida Railroad Company, for the purpose of avoiding the payment of fare and stealing a ride thereon.” The judge properly overruled a general demurrer to this accusation. The defendant was not charged with the offense of merely concealing himself, but with the offense of a misdemeanor manifested by concealing himself in a car for the purpose of avoiding the payment of fare. The act and the intent were those prohibited by the statute, and the accusation was sufficient.

Judgment affirmed.


All the Justices concur.